Appellant brought this suit against appellee in a justice of the peace court, and the case was appealed to the county court, where it was finally tried, and judgment rendered for the defendant; and the plaintiff has appealed.
The suit was founded upon a contract for the sale from the plaintiff to the defendant of certain scrap iron, the plaintiff alleging that it had complied with the contract, but that the defendant refused to pay the contract price for the iron.
Among other things, the defendant alleged in its answer that the plaintiff represented to the defendant that the iron in question was cast iron, and that the defendant relied upon that representation, and would not have agreed to purchase the iron but for such representation; and further alleged that when it was received by the defendant and examined, it was discovered that it was not cast iron, but was chilled iron, and unsuited for the purposes for which it was purchased; and that upon so discovering, the defendant stored the iron where it would be protected, and notified the plaintiff that it was subject to its order. *Page 782 
The court submitted the case to a jury upon special issues, and the verdict, when construed as a whole, was in favor of the defendant, and judgment was rendered accordingly.
The different questions presented in appellant's brief have been duly considered, and are decided against appellant.
No reversible error being shown, the judgment is affirmed.
Affirmed.